Citation Nr: 1340856	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2012.  This transcript has been associated with the file.

The case was brought before the Board in December 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling him for a Board hearing.  As noted, the Veteran attended a Board hearing in June 2012.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board remanded this matter again in September 2012 to allow the AOJ to obtain additional evidence, including updated treatment records and records from the Social Security Administration, and to schedule a VA examination.  All development has been substantially completed.  Id.

Briefly, in the December 2011 Board decision the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, at the Veteran's June 2012 Board hearing he stated he wished to withdraw the claim of entitlement to a TDIU.  As such, the only issue before the Board is listed above.

The Veteran appears to have raised the issue of entitlement to service connection for a back disorder in a March 2013 statement.  As this issue has not been developed and adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. Prior to May 2008, the Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2. As of May 2008, GAF scores and objective evidence show that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as suicidal ideation; difficulty in adapting to stressful circumstances; impairment of memory; disturbance of mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected PTSD prior to May 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a 50 percent rating, but no more, for the service-connected PTSD from May 2008 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2005 and October 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the October 2008 letter was not sent prior to the initial rating decision in this matter, the Veteran has not been prejudiced by the timing of the notice because the AOJ readjudicated the claim in an April 2009 supplemental statement of the case.  See Mayfield, 499 F.3d 1317.  Further, the Veteran has had the opportunity to provide evidence, to include testimony before the Board subsequent to the issuance of the notice.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The RO has obtained VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2012.  With respect to the June 2012 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ addressed the Veteran's symptoms in relation to the schedular criteria, inquired about current treatment, and informed the Veteran that an updated VA examination would likely be necessary.  Further, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the current appellate claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The VLJ did ask questions to clarify the Veteran's contentions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2012 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to ensure a total review of the evidence.  The Veteran was afforded two VA medical examinations which are addressed below.  Both examination reports are adequate for rating purposes as they show that the examiners reviewed the claims file, examined the Veteran, and provided detailed symptomatology related to the Veteran's service-connected PTSD.

Significantly, neither the Veteran nor his representative has otherwise identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is currently assigned a 30 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the evidence shows that the Veteran has been treated at VA facilities during the pendency of the claim.  An August 2005 treatment record indicates that the Veteran was retiring due to his back disorder and PTSD.  He had difficulty with the sound of helicopters and being around crowds.  He reported nightmares, flashbacks, and hypervigilance.  He isolated himself socially, and exhibited avoidance behavior and emotional numbing.  He also felt detached and estranged from others, including family.  The provider noted significant irritability accompanied by verbal hostility, strong feelings of guilt at having lashed out at coworkers and at home, and difficulty concentrating.  His mood was anxious and affect congruent.  A GAF score of 60 was assigned.

Psychotherapy notes dated from August 2005 to October 2007 show GAF scores of 60.  Most of these treatment records address the Veteran's marital and financial problems.

The Veteran had a VA examination in May 2006.  The Veteran said he married his current wife one year after his first wife died and that his two children disowned him after the marriage.  His marriage was strained due to financial concerns.  He had one close friend.  Symptoms included persistent re-experiencing of the traumatic events in thoughts and dreams, avoidance of stimuli associated with the trauma, feeling of detachment or estrangement from others, difficulty sleeping, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.

The examiner observed dysphoric mood and noted mild sleep impairment.  The examiner did not observe abnormalities with grooming, psychomotor activity, speech, attitude, affect, attention, orientation, though process and content, judgment, intelligence or insight.  The Veteran did not have hallucinations, inappropriate behavior, obsessive or realistic behavior, or panic attacks.  The Veteran said he occasionally yelled at his wife and that his memory was mildly impaired.  For example, he would lose items in his home or forget a birthday.  The examiner diagnosed PTSD and assigned a GAF score of 60.  Regarding occupational functioning, the Veteran had mild or transient decreased efficiency, productivity, and reliability during periods of stress.  He also had mild or transient inability to perform work tasks during periods of stress.  He occasionally had moderately impaired work family and other relationships.

Records from SSA include a September 2007 mental health evaluation.  The Veteran reported flashbacks, nightmares, crying spells, excessive anxiety, and periodic panic attacks.  He said his symptoms improved with an antidepressant.   His mood was described as mildly dysphoric at the outset of the evaluation but he was generally cheerful.  The examiner did not observe anxiety or restlessness.  Some memory deficits were observed.

A SSA mental assessment, dated October 2007, shows the Veteran had moderate impairment in his ability to understand and remember detailed instructions, ability to carry out detailed instructions, and ability to maintain attention and concentration for extended periods.  He was moderately limited with his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.

VA treatment records dated February 2008 show the Veteran was not doing well.  He reported stress over disability benefits and his unemployment.  He was having nightmares several times a week and felt tense and overwhelmed.  He told the provider that his disability increase was being denied because of his GAF scores.  The examiner noted dysphoric and anxious mood.  The provider assigned a GAF score of 55.  During a March 2008 appointment, the Veteran again indicated that he may have been denied an increase in disability benefits because his GAF scores were too high.  The provider said the Veteran was under significant marital and financial stress that has led to increased PTSD symptoms.  The Veteran said he was feeling anxious and depressed.  He was unhappy with his marriage.  He also noted passive thoughts about death.  A GAF score was not assigned.  A May 2008 record shows anxiety and difficulty being around others.  The Veteran said he was tense and on edge, had difficulty relaxing, had flashbacks, and had nightmares almost nightly.  The examiner noted dysphoric and anxious mood.  A GAF score of 50 was assigned.  Similar symptoms and GAF scores of 50 were assigned in August 2008 and February 2009.

A July 2009 letter from a private provider, Dr. H.K., states that the Veteran's symptoms included increased anxiety, chronic feelings of dysphoria, inadequacy, difficulty being around others, social isolation, disrupted sleep, and nightmares.  Dr. H.K. said the Veteran had difficulty with his overall functioning and that his symptoms were severe and interfered with his ability to effectively handle day-to-day stressors.

An October 2009 VA treatment record, located in Virtual VA, indicates that the Veteran's mood fluctuated with the weather.  He continued to have nightmares, anxiety and difficulty being around others.  The provider said his mood was anxious.  A GAF score of 50 was assigned.

During his June 2012 Board hearing, the Veteran testified that he has nightmares and wakes screaming.  He said helicopters trigger flashbacks and that he has passive thoughts of suicide.  As for social events, he goes to church and works in his garden.  He rarely sees his daughters.  He has one friend and works part time.  He does not like crowds or loud noises and he is hypervigilant.

In May 2009 and June 2012 letters from his VA mental health provider, the provider stated that the Veteran had sleep disturbance with nightmares, social anxiety, and intrusive thoughts of war zone experiences.  He was isolative and had few friends.  The Veteran had difficulty establishing and maintaining relationships, to include his marriage.  He was avoidant of people he did not know and of crowds.  He had chronic passive thoughts of suicide.  The provider said his symptoms had become chronic and that significant change was not expected.  The provider assigned a GAF score of 50.

The Veteran had a VA examination in February 2013.  The Veteran reported marital stressors.  He has two children but does not have much contact with them or his grandchildren.  He has a close friend and a few acquaintances.  He has several hobbies and is involved in his church.   He said he retired in 2005 due to his back.  While he did not get along with a few of his bosses, he denied any significant occupational problems.  He reported his current part time job and denied occupational problems.  Symptoms included recurrent thoughts and nightmares of his stressor; avoidance of the trauma; avoidance of things that trigger recollections of the trauma; feeling detached or estranged from others; sleep problems; hypervigilance; exaggerated startle response; depressed mood; anxiety; and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran said his depression and anxiety comes and goes and onset is related to marital and family stressors.  He has periods of sadness and crying also related to family and marital stressors.  The frequency of his nightmares varies.  Only his avoidance and hyperarousal appear persistent and range from mild to moderate in severity.

The examiner observed mildly anxious affect, some memory impairment, and passive suicidal ideation.  The examiner indicated that the Veteran has mild to moderate impairments in functioning related to PTSD and that it is less likely as not that his PTSD renders him unable to secure and maintain substantially gainful employment.  The examiner said the Veteran is retired but that there is no indication that PTSD caused significant impairments in occupational functioning when employed.  The examiner observed that the Veteran works part time but that there is no indication that PTSD symptoms are causing significant impairments in his occupational functioning.  The examiner opined that the Veteran might have mild impairments in occupational functioning if he worked full time.  The Veteran did not report symptoms of the severity which would cause total occupational impairment.  The official finding was that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  A GAF score of 60 was assigned.

In March 2013, the Veteran submitted a statement indicating that he can work only 8 to 10 hours per week due to his back problem and PTSD.

The Veteran has also submitted buddy statements, including two statements from his reverend.  In the reverend's statements, he indicates that the Veteran has called him on two occasions with suicidal thoughts.  He was able to talk the Veteran out of killing himself but believes the Veteran is capable of self-harm.   He said the Veteran is a sad, unsettled, and depressed man with periods of irritability and some memory loss.  Another statement from a friend, R.H., indicates that the Veteran becomes upset easily which leads to frustration and confusion.  A statement from L.W. indicates that the Veteran is unstable and "flies off the handle" at little things.  She said he has a bad nerve problem and problems concentrating.

The Board has considered all of the evidence in this case but finds that the preponderance of the evidence does not support the assignment of a disability rating in excess of 30 percent prior to May 2008.  Simply, the severity of the Veteran's symptoms did not result in reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran denied symptoms such as panic attacks and none of the providers observed flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or disturbance of motivation and mood.  Further, the GAF scores prior to February 2008 were stable at 60, indicating moderate symptoms, and weigh against the assignment of a 50 percent rating.  

Additionally, the May 2006 VA examination report does not support the assignment of a 50 percent rating.  Specifically, the May 2006 examiner found that the Veteran had mild or transient decreased efficiency, productivity, and reliability during periods of stress.  He also had mild or transient inability to perform work tasks during periods of stress.  Further, he occasionally had moderately impaired work family and other relationships.  The Board has considered the Veteran's statements as well as the statements submitted by his friends.  However, his symptoms are not of the severity to warrant a rating in excess of 30 percent prior to May 2008.

As for the period from May 2008, the Board observes that the February 2013 VA examiner specifically found that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  While this finding does not support the assignment of a higher rating, the Board finds that the GAF scores assigned since May 2008 favor the assignment of a 50 percent rating.  Notably the Veteran's GAF score decreased to 55 in February 2008, indicating moderate symptoms, and significantly decreased in May 2008 to 50, indicting serious symptoms.  During this period, the Veteran expressed his concerns to providers that his claim for an increase in disability benefits may have been denied due to his high GAF scores.  The Board cannot determine whether the subsequent decrease in GAF scores was based on the Veteran's actual level of functioning or gratuitously assigned based on his assertion concerning his benefits claim.  Accordingly, the Board is giving the Veteran the benefit of the doubt and acknowledges that from May 2008 to June 2012, GAF scores of 50 were assigned, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Reviewing the evidence, the Board observes that since May 2008, the Veteran has had depressed mood, continued chronic sleep impairment, suicidal ideation, impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.  His relationships with his wife and children are strained and he has only one friend.  While these symptoms, when considered with the other objective evidence, may not rise to the level of severity warranted for a 50 percent rating, giving the Veteran the benefit of the doubt, the Board is deferring to the GAF scores, which indicate severe impairment in social and occupational functioning and were assigned by the Veteran's regular treating providers.  As such, the Board finds that a 50 percent rating is warranted from May 2008.  A rating in excess of 50 percent is not warranted at any time during the pendency of the claim because the disability picture does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Further, the evidence does not show that the Veteran's PTSD results in total occupational and social impairment.

Finally, there is no evidence of record that would warrant a rating in excess of 30 percent for the Veteran's service-connected PTSD prior to May 2008 or in excess of 50 percent from May 2008.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during which the Veteran's PTSD has varied to such an extent that additional staged ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The evaluation for the Veteran's PTSD is adequate as the schedular criteria adequately encompass the Veteran's symptoms, as described in detail above.  Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases. See Thun, 22 Vet. App. 111.

In summary, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for his service-connected PTSD from May 2008.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to a disability evaluation in excess of 30 percent prior to May 2008 for the service-connected PTSD is denied.

Entitlement to a disability evaluation of 50 percent, but no more, from May 2008 for the service-connected PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


